Name: Commission Regulation (EEC) No 2838/84 of 8 October 1984 on the supply of common wheat to Zimbabwe as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268/ 18 Official Journal of the European Communities 9 . 10 . 84 COMMISSION REGULATION (EEC) No 2838/84 of 8 October 1984 on the supply of common wheat to Zimbabwe as food aid Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (*), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid ('), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (5), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 (7), and . in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 30 May 1984 the Commission of the European ¢ Communities decided to grant, under HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply pro ­ cedures in accordance with the provisions of Regula ­ tion (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Commurities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 107, 19 . 4 . 1984, p. 1 . (  ') OJ No L 281 , 1 . 11 . 1975, p. 89 . (J ) OJ No L 352, 14 . 12 . 1982, p. 1 . O OJ No L 124, I 1 . 5 . 1984, p. 1 . f) OJ No 106, 30 . 10 . 1962, p. 2553/62 . (7) OJ No L 263, 19 . 9 . 1973 , p. 1 . O OJ No L 192, 26 . 7 . 1980 , p. 11 . (") OJ No L 334, 21 . 11 . 1981 , p. 27 . 9 . 10 . 84 Official Journal of the European Communities No L 268/ 19 ANNEX 1 . Programme : 1984 , 2 . Recipient : Zimbabwe , 3 . Place or country of destination : Zimbabwe 4. Product to be mobilized : common wheat 5 . Total quantity : 15 000 tonnes 6. Number of lots : one lot 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cereales t (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 270 807 F) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (humidity : 14 %) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or .  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags 50 kg  -  ' marking on the bags in letters at least 5 cm high : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO ZIMBABWE' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15.' Deadline for the submission of tenders : 12 noon on 19 October 1984 16. Shipment period : 1 to 30 November 1984 17. Security : 6 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. 2 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . . - .